 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
           LVB-OGDEN MARKETING, LLC,
 8                              Plaintiff,
 9             v.
10         DAVID S. BINGHAM, SHARON
           BINGHAM, CHRISTOPHER
11         BINGHAM, CHERISH BINGHAM,                     C18-243 TSZ
           KELLY BINGHAM, BINGO
12         INVESTMENTS, LLC, CCRB                        ORDER
           ENTERPRISES, LLC, PARK
13         PLACE MOTORS, LTD., HYTECH
           POWER, INC., HENRY DEAN, as
14         Trustee for the SHARON GRAHAM
           BINGHAM TRUST, and BGH
15         HOLDINGS, LLC
16                              Defendants.

17
           THIS MATTER comes before the Court on Plaintiff’s Ex Parte Motion for Freeze,
18
     docket no. 297. Having reviewed all papers filed in support of, and in opposition to, the
19
     motion, as well as the papers filed in response to the Court’s Order to Show Cause,
20
     docket no. 299, the Court enters the following order.
21

22

23

     ORDER - 1
 1 Background

 2         The facts of this long-running dispute have been summarized elsewhere. For

 3 purposes of this Order, the Court notes the following facts. On December 7, 2018, the

 4 Court entered an Order recognizing that “Plaintiff is entitled to seize any distributions

 5 made or hereafter distributed to Sharon Bingham and/or the [Sharon Graham Bingham

 6 2007] Trust from the Fisher Trusts.” Order, docket no. 182, at 12. At the time, the Fisher

 7 Trust assets were subject to a separate garnishment action, Case No. 18-786, during

 8 which the assets were subject to a statutory freeze. See RCW 6.27.120. On February 27,

 9 2019, the Court conducted a hearing in the garnishment proceeding, and concluded the

10 Fisher Trust assets were not Sharon Bingham’s property subject to garnishment. See

11 Minutes and Judgment, Case No. 18-786, docket nos. 63 & 64. The Court denied

12 Plaintiff’s controversion of the answer and entered judgment in favor of the garnishee

13 and Defendant Sharon Bingham. Id.

14         Plaintiff then filed a notice of appeal in the garnishment action and moved ex parte

15 for a freeze on the Fisher Trust assets pending that appeal. See Pltf.’s Ex Parte Motion

16 for Freeze, Case No. 18-786, docket no. 65. The Court denied that motion by Minute

17 Order on March 4, 2019, because the Court lacked jurisdiction in light of Plaintiff’s

18 appeal, and also because the Court had previously denied an oral motion requesting the

19 same relief at the hearing. See Minute Order, Case No. 18-786, docket no. 67.

20         Plaintiff then moved ex parte for a freeze in this action, not against the Fisher

21 Trustee, but against dissipation of the assets by Defendants Sharon Bingham and Henry

22 Dean as Trustee for the Sharon Graham Bingham 2007 Trust. See Pltf.’s Ex Parte

23

     ORDER - 2
 1 Motion for Freeze, docket no. 297. The Court issued an order to show cause why the

 2 December 7, 2018 Order did not already prohibit dissipation of any distributions received

 3 by Sharon Bingham or the Sharon Graham Bingham 2007 Trust and ordered briefing on

 4 the issue. See Order, docket no. 299.

 5 Discussion

 6          The Court will grant Plaintiff’s Motion for Freeze. The Court finds that because

 7 Plaintiff is seeking, in part, equitable remedies, this Order is appropriate to preserve

 8 assets. See In re Focus Media, Inc., 387 F.3d 1077, 1084-85 (2004) (holding that where a

 9 party alleges equitable causes of action, Grupo Mexicano de Desarrollo, S.A. v. Alliance

10 Bond Fund, Inc., 527 U.S. 308 (1999) does not bar the issuance of a preliminary

11 injunction freezing assets); see also Dargan v. Ingram, No. 08-1714, 2009 WL 1437564,

12 *3 (W.D. Wash. May 22, 2009) (“The Court has inherent equitable power to issue

13 provisional remedies, such as a freeze asset order, which are ancillary to its authority to

14 provide final equitable relief.”).

15          I.     Likelihood of Success

16          Plaintiff has already prevailed on its claim of entitlement to seize distributions to

17 Defendants from the Fisher Trusts. See Order, docket no. 182 at 11. Plaintiff has

18 therefore demonstrated more than a likelihood of success on the merits related to this

19 claim.

20          II.    Irreparable Harm

21          Since the initiation of this action in early 2018, the Sharon Graham Bingham 2007

22 Trust’s assets have been dramatically reduced. Defendant Dean, as Trustee, testified in

23

     ORDER - 3
 1 late 2018 that the Sharon Graham Bingham 2007 Trust “has no money” despite assets in

 2 excess of $18 million at the outset of this proceeding. See docket no. 215, Ex. A at 48:9-

 3 11. Defendants have also acted to circumvent this Court’s orders regarding the so-called

 4 Self-Settled assets, by executing on those assets shortly after the Court entered an order

 5 deeming those assets self-settled and subject to seizure.

 6         III.    Balance of Equities

 7         The equities favor an injunction. See Virtue Global Holdings Ltd. v. Rearden

 8 LLC, No. 15-797, 2016 WL 9045855, at *9 (N.D. Cal. June 17, 2016). Defendants do

 9 not argue the Sharon Graham Bingham 2007 Trust will be harmed in any way by an

10 injunction prohibiting the use or transfer of any distributions from the Fisher Trusts.

11         IV.     Public Interest

12         When a proposed injunction is narrowly tailored to impact only the parties and not

13 the broader public, the public interest will be “at most a neutral factor in the analysis

14 rather than one that favor[s] [granting or] denying the preliminary injunction.” Bernhardt

15 v. L.A. County, 339 F.3d 920, 931 (9th Cir. 2003). Here, the Court finds the injunction

16 narrowly tailored to private interests.

17 Conclusion

18         For the foregoing reasons, the Court ORDERS:

19         (1)     The Court GRANTS Plaintiff’s Motion, docket no. 297, in part and orders

20 that in the event of any distributions from the O.D. Fisher Trust and/or Nellie Hughes

21 Fisher Trust to Sharon Graham Bingham and/or the Sharon Graham Bingham 2007 Trust,

22 Defendants Sharon Graham Bingham and Henry Dean, as Trustee for the Sharon Graham

23

     ORDER - 4
 1 Bingham 2007 Trust, shall not spend, transfer, cause to be transferred, distribute, deliver

 2 or otherwise dissipate any funds or assets received from the O.D. Fisher Trust or Nellie

 3 Hughes Fisher Trust during the pendency of this action, pending further Order of the

 4 Court.

 5          (2)   In the event of any distributions from the O.D. Fisher Trust or Nellie

 6 Hughes Fisher Trust, Sharon Bingham and Henry Dean, as Trustee of the Sharon Graham

 7 Bingham 2007 Trust, shall notify Plaintiff and the Court of any such distribution within

 8 twenty-four (24) hours.

 9          (3)   The Court DENIES in part Plaintiff’s motion to freeze, docket no. 297,

10 insofar as the motion asks for a freeze on all other assets in the Sharon Graham Bingham

11 2007 Trust, except as related to the Disputed Assets as defined in the Court’s

12 December 7, 2018 Order, docket no. 182.

13          (4)   The Clerk is directed to send a copy of this Order to all counsel of record.

14          IT IS SO ORDERED.

15          Dated this 3rd day of May, 2019.

16

17

18
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
19

20

21

22

23

     ORDER - 5
